

115 HR 5521 IH: VA Hiring Enhancement Act
U.S. House of Representatives
2018-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5521IN THE HOUSE OF REPRESENTATIVESApril 16, 2018Mrs. Hartzler (for herself, Mr. Correa, and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the non-applicability of non-Department of Veterans Affairs covenants not to compete to the appointment of certain Veterans Health Administration personnel, to permit the Veterans Health Administration to make contingent appointments, and to require certain Veterans Health Administration physicians to complete residency training. 
1.Short titleThis Act may be cited as the VA Hiring Enhancement Act. 2.Non-applicability of non-Department of Veterans Affairs covenants not to compete to appointment of Veterans Health Administration personnel (a)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section: 
 
7413.Effect of non-Department covenants not to compete 
(a)Non-ApplicabilityExcept as provided in subsection (b), in the case of an individual who is an applicant for appointment to a position in the Veterans Health Administration described in section 7401 of this title, any covenant not to compete into which the individual has entered with a non-Department facility or party shall have no force or effect with respect to the appointment of the individual to such a position. (b)Service obligation (1)Any individual who is appointed to such a position in the Veterans Health Administration shall, as a condition of such appointment, agree to provide clinical services at a Department medical facility for the duration of the period described in paragraph (2). 
(2)The period described in this paragraph is the period that begins on the date on which an individual is appointed to such a position and ends on the latter of the following dates: (A)The date that is one year after such date of appointment. 
(B)The date of the termination of any covenant not to compete entered into between the individual and a non-Department facility or party. (3)The Secretary may waive the requirement under paragraph (1) with respect to an individual at the discretion of the Secretary. 
(c)Termination of Department employmentIn the case of an individual who is appointed to such a position in the Veterans Health Administration who has entered into a covenant not to compete that is rendered non-applicable pursuant to subsection (a), if the individual’s employment at the Veterans Health Administration is terminated for any reason before the specified termination date of such covenant, subsection (a) shall not apply with respect to such covenant after the date of the termination of the individual’s employment at the Veterans Health Administration.  (d)Covenant not To competeIn this section, the term covenant not to compete means an agreement— 
(1)between an employee and employer or a contractor and principal that restricts such employee or contractor from performing— (A)any work for another employer for a specified period of time; 
(B)any work in a specified geographical area; or (C)work for another employer performing work that is similar to the work such employee or contractor performed for the employer or principal, included as a party to the agreement; and 
(2)that is entered into after the date of enactment of this Act.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7412 the following new item: 
 
 
7413. Effect of non-Department covenants not to compete.. 
3.Recruitment of physicians on a contingent basis prior to completion of training requirementsSection 7402 of title 38, United States Code, is amended— (1)in subsection (b)(1)— 
(A)in the matter preceding subparagraph (A) by inserting or to be offered an appointment to such position on a contingent basis under subsection (h) after position; and (B)by striking subparagraph (B) and inserting the following: 
 
(B) 
(i)have completed a residency leading to board eligibility in a specialty, satisfactory to the Secretary; or (ii)with respect to an offer for an appointment on a contingent basis under subsection (h), complete such a residency by not later than two years after the date of such offer; and; and 
(2)by adding at the end the following new subsection:  (h) (1)The Secretary may appoint an individual under subsection (b)(1) on a contingent basis in accordance with this subsection if the Secretary reasonably anticipated that the individual will have completed the requirements for appointment under such subsection (b)(1) by not later than two years after the date on which the individual is so appointed. 
(2)An individual who is appointed to a position on a contingent basis under paragraph (1) shall be appointed to such position on a permanent basis if, by not later than two years after the date of the contingent appointment, the individual completes all the requirements for appointment under subsection (b)(1).  (3)An individual who is appointed on a contingent basis under paragraph (1) who fails to complete the requirements for appointment under subsection (b)(1) by not later than two years after the date on which the individual is so appointed may not be appointed to such position on a permanent basis.. 
